July 30, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     WILBURT DWAINE CASH, Appellant

NO. 14-12-00718-CR                          V.
NO. 14-12-00719-CR
NO. 14-12-00728-CR
                       THE STATE OF TEXAS, Appellee
                     ________________________________

      This court today heard the motion for rehearing filed by APPELLANT. We
order that the motion be DENIED, this court’s former judgment of June 20, 2013
be vacated, set aside, and annulled, and this court’s memorandum opinion of June
20, 2013 be withdrawn.

       Cause No. 14-12-00718-CR was heard on the transcript of the record of the
court below. Having considered the record, this Court holds that there was no error
in the judgment. The Court orders the judgment in Cause No. 14-12-00718-CR
AFFIRMED.
       Cause Nos. 14-12-00719-CR and 14-12-00728-CR were heard on the
transcript of the record of the court below. The record indicates that the appeals
should be DISMISSED. The Court orders the appeals in Cause Nos. 14-12-00719-
CR and 14-12-00728-CR DISMISSED in accordance with its opinion.
      We further order this decision certified below for observance.